NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-1163


      SHANGHAI ESWELL ENTERPRISE CO., LTD., JINFU TRADING CO., LTD.,
          and ZHEJIANG NATIVE PRODUCE & ANIMAL BY-PRODUCTS
                     IMPORT & EXPORT GROUP CORP.,

                                                    Plaintiffs-Appellants,

                                           v.

                                   UNITED STATES,

                                                    Defendant-Appellee,

                                          and

          THE AMERICAN HONEY PRODUCERS ASSOCIATION OF AMERICA
                     and THE SIOUX HONEY ASSOCIATION,

                                                     Defendants-Appellees.


         Ned H. Marshak, Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP, of New
York, New York, argued for plaintiffs-appellants. With him on the brief was Bruce M.
Mitchell. Of counsel were Adam M. Dambrov, and Mark E. Pardo, of Washington, DC.

       Stephen C. Tosini, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-appellee
United States. On the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, Reginald T. Blades, Jr., Assistant Director, and Jane C. Dempsey,
Trial Attorney.

      R. Alan Luberda, Kelley Drye & Warren LLP, of Washington, DC, argued for
defendants-appellees The American Honey Producers Association of America, et al. With
him on the brief were Michael J. Coursey, and John M. Herrmann.

Appealed from: United States Court of International Trade

Judge Richard K. Eaton
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1163

     SHANGHAI ESWELL ENTERPRISE CO., LTD., JINFU TRADING CO., LTD.,
         and ZHEJIANG NATIVE PRODUCE & ANIMAL BY-PRODUCTS
                    IMPORT & EXPORT GROUP CORP.,

                                                     Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee,

                                        and

       THE AMERICAN HONEY PRODUCERS ASSOCIATION OF AMERICA
                  and THE SIOUX HONEY ASSOCIATION,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the       UNITED STATES COURT OF INTERNATIONAL TRADE

in CASE NO(S).           05-00439

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.

                                         ENTERED BY ORDER OF THE COURT



DATED November 5, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk